MANION, Circuit Judge,
concurring.
With the exception of the discussion concerning whether the defendants were entitled to a directed verdict on plaintiff’s 42 U.S.C. § 1985(3) claim, I join fully in the court’s opinion. I agree with the other members of the court that plaintiff is not entitled to have her § 1985(3) claim remanded for trial because she received full recovery for the actions underlying that claim when she prevailed on her First Amendment claim. Because of this disposition of plaintiff’s § 1985(3) claim, there is no need for the court to address the many issues related to whether defendants were entitled to a directed verdict on that claim. These issues are better left for a case where they are more concretely before the court.